Citation Nr: 0638624	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-12 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether the reduction of the 100 percent evaluation for 
the veteran's service-connected residuals of prostate cancer 
to 40 percent disabling was proper, and if so, whether the 
rating of 40 percent, effective January 1, 2004, is the 
appropriate rating warranted for this disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for an adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from November 1966 
to April 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO), in which it reduced the veteran's 100 
percent rating for residuals of prostate cancer surgery to 40 
percent; and a January 2004 rating decision in which it 
granted service connection for an adjustment disorder with 
depressed mood, and assigned a 10 percent initial rating 
effective September 23, 2003.

In June 2004, after the case was certified to the Board in 
May 2004, the veteran submitted additional evidence with a 
waiver of initial RO consideration.  In August 2004, the 
veteran's representative submitted additional evidence with a 
waiver of RO consideration.  The additional evidence includes 
both lay and physician statements concerning the veteran's 
physical condition.  The additional evidence has been 
incorporated into the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Moreover, during the 
pendency of this appeal, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.

In the present appeal, the veteran has not received the 
specific notice prescribed by 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159, and Dingess, supra, with respect to the 
issues on appeal.  Hence this case must be remanded in order 
for the RO to provide the veteran and his representative with 
such notice.  This notice should also inform the veteran that 
an effective date for the award of benefits will be assigned 
if an increased rating is granted, and should also include an 
explanation as to the type of evidence that is needed to 
establish such.  Dingess, supra.

The Board also observes that in November 2003, the veteran 
disagreed with the reduction of his service-connected 
residuals of prostate cancer from 100 percent to 40 percent, 
effective January 1, 2004.  However, the March 2004 statement 
of the case solely addressed the issue of an increased 
rating.  The veteran was not provided with the laws and 
regulations as to the reduction of the 100 percent rating, 
such as 38 C.F.R. § 3.105.  Therefore, a supplemental 
statement of the case that addresses the issue as the 
propriety of the reduction in the disability rating for the 
veteran's service-connected residuals of prostate cancer from 
100 percent to 40 percent, effective January 1, 2004, should 
be provided.

With respect to the issue of reduction of his service-
connected residuals of prostate cancer, after the veteran's 
radical retropubic prostatectomy in October 2002, he has 
essentially maintained that he has continued to experience 
urinary problems as a result of the November 2002 surgery.

In a December 2002 rating decision, the RO granted service 
connection for residuals of prostate cancer and assigned a 
100 percent rating pursuant to 38 C.F.R. § 4.115b, Diagnostic 
Code 7528 (2006).  As required by Diagnostic Code 7528, the 
RO scheduled the veteran for a follow-up examination in June 
2003.  Based on these VA examination results, the RO notified 
the veteran later in June 2003 that it had proposed to reduce 
the assigned rating for the veteran's residuals of prostate 
cancer.  In an October 2003 decision, the RO reduced the 
veteran's rating for residuals of prostate cancer to 40 
percent effective January 1, 2004.

The veteran subsequently submitted private medical evidence 
indicating that he experienced post-surgical problems 
relating to his prostate surgery.  According to an October 
2003 private operation report, (the operation occurred on the 
same day the RO issued its rating to reduce), the veteran was 
unable to urinate due to a bladder neck contracture and a 
small bladder calculus.  The operating physician noted that 
the veteran had undergone radical retropubic prostatectomy in 
November 2002 and, on follow-up examination, he was noted to 
have microscopic hematuria with diminished urinary stream. 

It does not appear that the RO has considered the private 
medical evidence submitted by the veteran regarding the 
urinary problems he was experiencing in and around October 
2003.  According to the March 2004 statement of the case, 
there is no mention of these private medical records.  See 
38 C.F.R. §§ 19.29, 19.30 (2006).  The Board notes that these 
private treatment records dated after the June 2003 VA 
genitourinary examination appear to indicate a possible 
worsening of the veteran's service-connected residuals of 
prostate cancer that required additional surgery.  

In the October 2006 Appellant's Brief, the veteran's 
representative specifically requested a new examination on 
the basis that the June 2003 VA genitourinary examination 
report findings are too old to adequately evaluate the 
current state of the veteran's condition.  VA's duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69 
(1995). When available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  Given the facts of this 
case, the Board finds that a current genitourinary 
examination is necessary before addressing this issue on 
appeal.

With respect to the claim for an initial rating in excess of 
10 percent for an adjustment disorder with depressed mood, 
the claims file reveals that the veteran's last VA 
psychiatric examination was in December 2003.  Given the time 
that has elapsed since the last VA examination, it is the 
judgment of the Board that the duty to assist the veteran 
with his claim includes providing him with an additional VA 
psychiatric examination.  Id.

The veteran has disagreed with the initial rating assigned 
for the adjustment disorder with depressed mood.  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In its review, the RO should consider 
whether staged ratings may be appropriate in this case.

Finally, ongoing VA and private medical records relating to 
the veteran's status-post prostate surgery and adjustment 
disorder with depressed mood should also be obtained.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:

1.  The RO should send the veteran VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) with respect to his 
claims for increased ratings, that also 
advises the veteran that an effective 
date will be assigned if an increased 
rating is awarded, to include an 
explanation as to the information or 
evidence needed to establish such, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should ask the veteran to 
identify all medical providers who have 
treated him for prostate and psychiatric 
problems since September 2003.  After 
securing any necessary release, the RO 
should then obtain copies of the 
identified medical records if not already 
part of the claims file.

3.  The appellant should be scheduled for 
a VA genitourinary examination, to 
determine the severity of the veteran's 
residuals of prostate cancer.  All 
necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder, 
including a copy of this remand, must be 
made available to and reviewed by the 
physician in conjunction with the 
examination.  A notation that the claims 
folder was reviewed should be included in 
the examiner's report.  The examiner 
should identify all symptomatology 
related to the veteran's prostate cancer 
and surgery, to include whether the 
veteran suffers from urinary frequency, 
incontinence, or obstructed voiding.  All 
symptoms related to the prostatectomy 
should be described in detail, to include 
day and night frequency, number of pads 
used per day, the need for appliances, or 
the need for dilation or catheterization. 

4.  The RO should schedule the veteran 
for a VA mental health examination to 
evaluate the current severity of the 
veteran's service-connected adjustment 
disorder with depressed mood.  The claims 
file should be reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that this was done.

The examiner should describe all 
symptomatology related to the service-
connected adjustment disorder with 
depressed mood.  A Global Assessment of 
Functioning (GAF) score should be 
assigned reflecting symptomatology of the 
adjustment disorder.  

5.  Thereafter, the RO should review the 
claim as to the propriety of the 
reduction in the disability rating for 
the veteran's service-connected residuals 
of prostate cancer from 100 percent to 40 
percent, effective January 1, 2004, as 
well as the claim for an initial rating 
in excess of 10 percent for an adjustment 
disorder with depressed mood.  If the 
claims are denied, the RO should issue a 
supplemental statement of the case (to 
include the laws and regulations relevant 
to the reduction in the 100 percent 
rating) to the veteran and his 
representative.  An appropriate 
opportunity to respond before the case is 
returned to the Board should be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


